People v Langrin (2019 NY Slip Op 03366)





People v Langrin


2019 NY Slip Op 03366


Decided on May 1, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
MARK C. DILLON
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


1997-01177
1997-01178
1997-01179

[*1]The People of the State of New York, respondent,
vRussell Langrin, appellant. (Ind. Nos. 1689/96, 1881/96, 1892/96)


Russell Langrin, Sonyea, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Aurora Alvarez-Calderon of counsel), for respondent.

DECISION & ORDER
Application by the appellant, inter alia, for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 31, 2000 (People v Langrin, 274 AD2d 592), affirming three judgments of the Supreme Court, Queens County, all rendered January 22, 1997.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
SCHEINKMAN, P.J., DILLON, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court